Name: Commission Regulation (EC) No 1526/96 of 30 July 1996 amending Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers
 Type: Regulation
 Subject Matter: farming systems;  means of agricultural production;  economic policy;  executive power and public service
 Date Published: nan

 Avis juridique important|31996R1526Commission Regulation (EC) No 1526/96 of 30 July 1996 amending Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers Official Journal L 190 , 31/07/1996 P. 0021 - 0022COMMISSION REGULATION (EC) No 1526/96 of 30 July 1996 amending Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1265/95 (2), and in particular Article 5 (9) thereof,Having regard to Council Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the granting of premiums to sheepmeat and goatmeat producers (3), as last amended by Regulation (EC) No 233/94 (4), and in particular Article 2 (4) thereof,Whereas Council Regulation (EEC) No 1323/90 of 14 May 1990 (5) instituting specific aid for sheep- and goat-farming in certain less-favoured areas of the Community, as last amended by Commission Regulation (EC) No 40/96 (6), grants specific aid to producers located in less-favoured areas, as defined in Article 3 (3), (4) and (5) of Commission Directive 75/268/EEC (7), as last amended by Directive 82/786/EEC (8);Whereas, in accordance with Article 2 (2) of Regulation (EEC) No 3493/90, a producer may also benefit from the specific aid if at least 50 % of his entire holding is located in such areas and is used for sheep and/or goat production;Whereas Regulation (EEC) No 1323/90 provides that the specific aid must be granted under the same conditions as those laid down for the granting of the premium to sheepmeat and goatmeat producers; whereas the detailed rules for the payment of the premium in favour of sheepmeat and goatmeat producers, laid down in Commission Regulation (EEC) No 2700/93 (9), as last amended by Regulation (EC) No 2946/95 (10), do not include particular provisions for producers benefiting from the specific aid;Whereas experience has shown that, in order to avoid any unjustified payments of aid to producers whose holdings are only partially located in less-favoured areas, the current administrative and inspection procedures for controlling this specific aid should be tightened within the framework of an 'area` application, as provided for in the integrated administration and control system for certain Community aid schemes ('integrated system`), as laid down in Council Regulation (EEC) No 3508/92 (11), as last amended by Regulation (EC) No 3235/94 (12); whereas in the case of producers who are not required under the aforementioned Regulation to submit an 'area` aid application, provision should be made for a specific declaration as documentary proof that at least half of the land they are using for sheep- and goatmeat production is located in less-favoured areas;Whereas Regulation (EEC) No 2700/93 should be amended to that end;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1 The following Article is hereby added to Regulation (EEC) No 2700/93:'Article 1aApplication for specific aid in certain less-favoured areas (Regulation (EEC) No 1323/90)1. In order to benefit from the specific aid provided for in Article 1 of Regulation (EEC) No 1323/90, a producer fulfilling the conditions laid down in the second subparagraph of Article 2 (2) of Regulation (EEC) No 3493/90:(a) who is required to submit each year a declaration of the total utilized agricultural area of his holding, by means of an "area" aid application form, as provided for in Article 4 of Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes, shall indicate in that declaration those parcels which are located in less-favoured areas and are used for sheep and/or goat production;(b) who is not required to submit the declaration referred to under (a), shall submit each year a specific declaration using, where appropriate, the system for identifying agricultural parcels provided for under the integrated system. That declaration shall indicate the location of all the land he owns, rents or uses under whatever arrangements, indicating its area and detailing those parcels which are located in less-favoured areas and are used for sheep and/or goat production. Member States may provide for the specific declaration to be included in the application for the ewe and/or goat premium.2. The competent national authority may demand presentation of a property deed, a rental contract or a written agreement between producers and, where appropriate, an attestation from the local or regional authority which has made land used for sheep and/or goat production available to the producer concerned. The attestation shall indicate the area of land granted to the producer and the parcels located in less-favoured areas.3. The Member States may demand that, in the case referred to in paragraph 1 (b), the specific declaration be made by means of an "area" aid application form.4. Member States shall inform the Commission before 30 June of each marketing year of the number and regional location of the producers justifying their claim to premium by means of the attestation referred to in paragraph 1 (b).5. The producer's "area" declaration and specific declaration must be checked in accordance with Articles 6 and 7 of Regulation (EEC) No 3887/92. The areas actually determined by the abovementioned procedure shall be used for calculating the percentage of the utilized agricultural area of the holding located in less-favoured areas and used for sheep and/or goat production.6. Where the abovementioned documents indicate that at least 50 % of the utilized agricultural area is located in less-favoured areas and is used for sheep and/or goat production, but where the percentage actually determined is below 50 %, the specific aid shall not be paid and the ewe premium shall be reduced by a percentage equivalent to the difference between the percentage actually determined and 50 %.However, in the case of a false declaration made intentionally or as a result of serious negligence:- the producer in question shall be excluded from the ewe/goat premium scheme for the marketing year in question, and,- in the case of a false declaration made intentionally, from that scheme for the following marketing year.The reduction shall not be applied if the producer can show that determination of the area was based on information recognized by the competent authority.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply to applications for premiums presented for the 1997 and subsequent marketing years.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 289, 7. 10. 1989, p. 1.(2) OJ No L 123, 3. 6. 1995, p. 1.(3) OJ No L 337, 4. 12. 1990, p. 7.(4) OJ No L 30, 3. 2. 1994, p. 9.(5) OJ No L 132, 23. 5. 1990, p. 17.(6) OJ No L 10, 13. 1. 1996, p. 6.(7) OJ No L 128, 19. 5. 1975, p. 1.(8) OJ No L 327, 24. 11. 1982, p. 19.(9) OJ No L 245, 1. 10. 1993, p. 99.(10) OJ No L 308, 21. 12. 1995, p. 26.(11) OJ No L 391, 31. 12. 1992, p. 36.(12) OJ No L 338, 28. 12. 1994, p. 16.